Citation Nr: 1505067	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  03-17 292	)	DATE
	)
MERGED APPEAL	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to an effective date prior to October 18, 2008 for the award of service connection for hypertensive retinopathy of both eyes.

5.  Whether clear and unmistakable error (CUE) is present in an April 2003 rating decision that denied entitlement to service connection for tinnitus.

6.  Whether CUE is present in an August 2005 rating decision that granted service connection for fibromyalgia but did not assign a separate compensable evaluation for irritable bowel syndrome.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The matter is now handled by the RO in St. Paul, Minnesota.   

Historically, in a June 2007 decision, in pertinent part, the Board denied service connection for a bilateral hip disorder, a bilateral ankle disorder, and a left knee disorder.  The Veteran appealed the June 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Memorandum Decision, the Court vacated the Board's June 2007 decision as to each issue, and remanded the case to the Board.

In a June 2011 decision, the Board again denied the claims on appeal.  The Veteran appealed the June 2011 Board decision to the Court and, in a June 2013 Memorandum Decision, the Court vacated the Board's decision as to each issue, and remanded the case to the Board.  

In May 2014, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection for Bilateral Hips, Bilateral Ankles, and Left Knee

In a June 2013 Memorandum Decision, the Court noted that the February 2011 VA examiner did not offer any rationale as to why he concluded that the Veteran's service-connected disabilities did not aggravate the claimed conditions.  The Court found the opinion regarding aggravation was inadequate due to a lack of rationale.  

In the May 2014 Remand, the Board instructed the RO to obtain addendum medical opinions.  As noted by the Veteran's representative in a December 2014 statement, records indicate that the case was virtually transferred to the regional office in May 2014; however, there is no evidence that any of the remand orders were completed.  In particular, the requested medical opinions were not obtained.

On remand, the requested medical opinions must be obtained.


Earlier Effective Date for Service Connection for Hypertensive Retinopathy of Both Eyes

As noted in the May 2014 Board Remand, in a May 2010 rating decision, the RO granted service connection for hypertensive retinopathy of both eyes and the Veteran disagreed with the assigned effective date.  

In a timely September 2012 substantive appeal, the Veteran indicated that she wished to have a Board Videoconference hearing for the issue of entitlement to an effective date prior to October 18, 2008 for the award of service connection for hypertensive retinopathy of both eyes.  

In the May 2014 Board Remand, the RO was instructed to schedule a hearing.  To date, a hearing has not been held.  On Remand, a Board videoconference hearing should be scheduled.   See 38 C.F.R. § 20.700 (2014).  

CUE Claims

In a February 2013 rating decision, the RO did not find CUE in an April 2003 rating decision that denied service connection for tinnitus or in an August 2005 rating decision that granted service connection for fibromyalgia but did not assign a separate compensable evaluation for irritable bowel syndrome.  

As noted in the May 2014 Remand, in a statement received by VA in September 2013, the Veteran indicated that she disagreed with the decision to not grant her claims.  

The Board directed the RO in the May 2014 Remand to provide the Veteran with a Statement of the Case (SOC) on these two issues.  To date, a SOC has not been associated with the claims file.  

On remand, a SOC must be issued to the Veteran.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Board Videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, DC to address the sole issue of an effective date prior to October 18, 2008 for the award of service connection for hypertensive retinopathy of both eyes.  

The RO should send notice of the scheduled hearing to the Veteran and her representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

2.  If possible, request that the VA examiner who conducted the February 2011 VA examination review the claims file and provide an addendum medical opinion.

If the February 2011 VA examiner is not available, obtain the requested opinions from another examiner.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion and rationale as to aggravation, such examination should be scheduled.  The claims folder should be made available to and reviewed by the examiner.

The examiner should offer the following opinions:

a)  Is it as likely as not (50 percent probability or greater) that the bilateral hip disorder is aggravated (permanently worsened in severity) by the service-connected disabilities?

b)  Is it as likely as not (50 percent probability or greater) that the bilateral ankle disorder is aggravated (permanently worsened in severity) by the service-connected disabilities?

c)  Is it as likely as not (50 percent probability or greater) that the left knee disorder is aggravated (permanently worsened in severity) by the service-connected disabilities?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these issues.

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  

An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

4.  Provide the Veteran with a Statement of the Case as to the issues of whether CUE is present in an April 2003 rating decision that denied entitlement to service connection for tinnitus and in an August 2005 rating decision that granted entitlement to service connection for fibromyalgia but did not assign a separate compensable evaluation for irritable bowel syndrome.  

The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  

If a timely substantive appeal is not filed, the claims should not be certified to the Board.

5.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

